Citation Nr: 0412740	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-14 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the transverse process at L3-L5, currently rated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from July 1978 to February 
1981.  This case comes before the Board of Veterans Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical and Regional Office Center in White River 
Junction, Vermont (M&ROC).  

The issue on appeal is being remanded to the M&ROC via the 
Appeals Management Center in Washington, DC.


REMAND

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating diseases and injuries of the spine, 
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  68 Fed. 
Reg. 51454-51458 (August 27, 2003).  The veteran has not been 
provided the new rating criteria.  Additionally, there is 
some question, based on the findings on VA evaluation in 
April 2003, as to the symptomatology caused solely by the 
veteran's service-connected status post fracture of the 
transverse process at L3-L5 (low back disability).  The 
veteran fractured his left ankle in a bicycle accident in 
2002, and it was noted on the April 2003 examination that his 
altered gait due to the accident led to aggravation of his 
service-connected disabilities.  

The Board would also note that there is no recent medical 
evidence on file that includes an adequate assessment of the 
functional impairment caused by the veteran's service-
connected low back disability, as required by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), including on VA examination in 
2003, at which time the veteran complained of low back 
weakness, instability, fatigue and lack of endurance.  


Based on the above, this case is being remanded for the 
following actions:  

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and private, who have treated him for his 
service-connected low back disability since 
August 2003.  After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the veteran, it should inform 
the veteran of this and request her to 
provide copies of the outstanding medical 
records.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
examiner with appropriate expertise to 
determine the current severity of his 
service-connected low back disability.  
The VA claims folder, including a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated tests and studies, including x-
rays, consultations, and range of motion 
testing of the lumbar spine, expressed in 
degrees, with standard ranges provided 
for comparison purposes, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
low back disability, to include any 
weakness, fatigability, incoordination, 
or flare-ups.  The examiner should 
attempt to distinguish, to the extent 
possible, between symptomatology due the 
veteran's service-connected low back 
disability and low back symptomatology 
due to nonservice-connected disability.  
The examiner must provide an opinion on 
the impact of the service-connected 
disabilities on the veteran's ability to 
work.  The rationale for each opinion 
expressed should also be provided.  The 
report prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should then readjudicate the 
veteran's claim for an increased rating for 
service-connected low back disability, taking 
into consideration any and all evidence that 
has been added to the record since its last 
adjudicative action, as well as the recent 
changes to the schedular criteria involving 
the spine.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case, which should include the new spine 
rating criteria, all relevant diagnostic 
codes, and the relevance of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The veteran and his 
representative should then be given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).



